 

SECURITY AGREEMENT

 

This Security Agreement (this “Agreement”), dated as of July 1, 2016, is entered
into among Quest Solution, Inc., a Delaware corporation (“Quest Solution”), Bar
Code Specialties, Inc., a California corporation (“Bar Code”), Quest Marketing,
Inc., an Oregon corporation (“Quest Marketing”), Quest Solution Canada Inc., a
Canadian corporation (“Quest Solution Canada”), and Quest Exchange Ltd., a
Canadian corporation (“Quest Exchange” and, together with Quest Solution, Bar
Code, Quest Marketing, and Quest Solution Canada, the “Debtors” and
individually, a “Debtor”), in favor of ScanSource, Inc., a South Carolina
corporation (“Secured Party”), acting on behalf of each of the Credit Parties
referred to below.

 

RECITALS:

 

Secured Party and its subsidiaries and affiliates (each individually, a “Credit
Party” and collectively, the “Credit Parties”) have and may in the future, from
time to time, extend credit to one or more Debtors, including the extension of
credit in the form of sales of inventory and equipment on account. As a
condition to the extensions of such credit, the Credit Parties are requiring
that the Debtors execute this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Security Interest. Each Debtor grants to Secured Party, for the benefit of
each of the Credit Parties, a security interest in all of such Debtor’s right,
title and interest in and to the items of collateral shown on Exhibit A attached
hereto and all proceeds thereof (the “Collateral”). All capitalized terms within
Exhibit A are defined terms used throughout this Agreement.

 

2. Purchase Money Security Interest. To the extent any portion of the Collateral
is purchased from any Credit Party, Secured Party’s security interest shall be a
purchase money security interest.

 

3. Obligations Secured. This Agreement, and the Collateral, secure the payment
and performance in full of all indebtedness, obligations and liabilities of any
Debtor or any of their respective subsidiaries and affiliates (collectively with
the Debtors, the “Obligors”) to each of the Credit Parties, now existing and
arising prior to the date hereof, including but not limited to amounts arising
from the sale of goods and services prior to the date hereof by any Credit Party
to any Obligor and all obligations arising under or in connection with that
certain Secured Promissory Note, dated of even date herewith, made by Debtors in
favor of Secured Party in the original principal amount of Twelve Million Four
Hundred Ninety-Two Thousand One Hundred Thirty-Six and 51/100 Dollars
($12,492,136.51) (as amended or modified from time to time, the “USD Note”) and
that certain Secured Promissory Note, dated of even date herewith, made by
Debtors in favor of Secured Party in the original principal amount of Four
Hundred Eighty-Three Thousand One Hundred Seventy-Three and 60/100 Canadian
Dollars ($483,173.60) (as amended or modified from time to time, the “CAD Note”
and, together with the USD Note, the “Notes”), and all costs and expenses of
Secured Party in collecting any such obligations or enforcing its rights or
remedies hereunder (collectively, the “Obligations”).

 

   

 

 

4. Change of Name/Status and Notice of Changes. Without the prior written
consent of the Secured Party’s Vice President, Worldwide Reseller Financial
Services or Senior Vice President, Finance and Principal Accounting Officer
(individually, “Authorized Representative”), which consent shall not be
unreasonably withheld, no Debtor shall change its name, change its corporate
form, principal place of business or jurisdiction of organization, use any trade
name, or engage in any business not reasonably related to its business as
presently conducted. To the extent possible, each Debtor shall provide an
advance notice of at least five (5) business days to Secured Party of (i) any
material change in the Collateral, (ii) the intent to change any Debtor’s name,
trade name, corporate form, principal place of business or jurisdiction of
organization, (iii) a material change in any material matter warranted or
represented by any Debtor in this Agreement, or in any other agreement, document
or instrument furnished to Secured Party or any Credit Party pursuant to or in
connection with this Agreement, and (iv) the occurrence of an event of default
described in Section 10 hereof. Each Debtor agrees that from time to time, at
the expense of Debtors, such Debtor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Secured Party may request, in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable Secured Party to exercise and enforce its rights and remedies
hereunder with respect to any Collateral.

 

5. Creation/Formation of New Entity. In the event that any of the Debtors
creates or forms any new entity, whether a direct or indirect subsidiary, any
and all existing and future agreements between Debtor and Secured Party shall be
amended to extend to the new entity.

 

6. Filing, Continuations and Amendments. Secured Party is authorized to prepare
and file such financing statements and amendments as Secured Party deems
necessary to perfect, continue or assure its security interest in the Collateral
(including, without limitation, financing statements describing the Collateral
as “all assets” or the like) and each Debtor hereby ratifies any financing
statement filed previously by Secured Party. Each Debtor will deliver such
instruments of future assignment or assurance, and such other agreements, as
Secured Party may from time to time request to carry out the intent of this
Agreement, and will join with Secured Party in executing any documents in form
satisfactory to Secured Party, and hereby authorizes Secured Party to sign for
such Debtor, or to file without signature, any financing statements, amendments
and other documents and instruments from time to time as Secured Party may deem
advisable, and pay any cost of filing the same, including all recordation,
transfer, indebtedness and other taxes and fees, deemed advisable by Secured
Party.

 

7. Maintenance and Insurance. Each Debtor shall maintain the Collateral in good
condition and repair and shall pay and timely discharge all taxes, levies, and
other impositions levied thereon, and all rent due on premises where any of the
Collateral may be located. Each Debtor shall maintain insurance on all
Collateral against any loss damage in amounts which are commercially reasonable.
All proceeds of such insurance shall be applied to reduce the Obligations
secured hereunder. All insurance policies must name Secured Party as an
additional insured and loss payee thereof, as Secured Party’s interests may
appear, and must provide that the insurer will give Secured Party at least 15
days written notice of intended cancellation or non-renewal. At Secured Party’s
request, each Debtor must furnish Secured Party with evidence satisfactory to
Secured Party that the required insurance coverage is in effect.

 

8. Inspection and Reports. Upon five (5) days advance written notice, and at any
time after any default, each Debtor shall allow Secured Party, by or through any
of its agents, to examine and inspect during regular business hours the
Collateral wherever located and all books, records and documentation with
respect thereto, and to make copies or extracts from such books, records and
documentation as Secured Party, at its own expense, may deem to be advisable.

 

In addition to the above:

 

a. Annual Financial Statements. Debtors shall deliver to Secured Party, within
one hundred twenty (120) days after the end of each fiscal year, Certified
Public Accountant prepared and audited financial statements reflecting its
operations during such fiscal year, which shall include, without limitation, a
balance sheet, profit and loss statement, and a statement of cash flow, with
supporting schedules and management notes, all prepared on a consolidated and
consolidating basis, in reasonable detail, and in conformity with Generally
Accepted Accounting Principles (“GAAP”) and certified to its correctness by the
Debtors’ principal financial officer.

 

 2 

 

 

b. Annual Monthly Budgeted Financial Statements. Debtors shall deliver to
Secured Party, within sixty (60) days after the end of each fiscal year,
management prepared budgeted financial statements with respect to Debtors and
their subsidiaries and/or affiliates reflecting their consolidated projected
monthly operations for the current fiscal year, which shall include, without
limitation, a balance sheet, profit and loss statement, and a statement of cash
flow, with supporting schedules, all prepared on a consolidated and
consolidating basis, in reasonable detail, and in conformity with GAAP.

 

c. Quarterly Financial Statements. Debtors shall deliver to Secured Party,
within forty-five (45) days after the end of each fiscal quarter, management
prepared and reviewed financial statements reflecting its operations during such
fiscal quarter, which shall include, without limitation, a balance sheet, profit
and loss statement, and a statement of cash flow, with supporting schedules, all
prepared on a consolidated and consolidating basis, in reasonable detail, and in
conformity with GAAP and certified to its correctness by the Debtors’ principal
financial officer.

 

d. Monthly Financial Statements. Debtors shall deliver to Secured Party, within
thirty (30) days after the end of each fiscal month, management prepared and
unaudited financial statements reflecting its operations during such fiscal
month, which shall include, without limitation, a balance sheet, profit and loss
statement, and a statement of cash flow, with supporting schedules, all prepared
on a consolidated and consolidating basis, in reasonable detail, and in
conformity with GAAP and certified to its correctness by the Debtors’ principal
financial officer.

 

e. Collateral Reports. Upon written request by Secured Party, Debtors shall
submit to Secured Party an aged summary of its accounts receivable and inventory
detail, certified by a principal financial officer of Debtors.

 

f. Collateral Base Certificate. Beginning October 1, 2016, Debtors shall submit
to Secured Party, no later than the fifteenth (15th) day after the end of each
fiscal month, and at such other times as requested by Secured Party, a
certificate in the form of Exhibit B attached hereto, certified by a principal
financial officer of Debtors.

 

9. Financial Covenants. Until such time as the Obligations are paid in full:

 

  i. Tangible Net Worth. At all times, Debtors shall maintain a Tangible Net
Worth of not less than negative Thirty-Seven Million and 00/100 Dollars
($37,000,000.00).         ii. Total Liabilities. Debtors shall not create,
incur, assume or suffer to exist or otherwise become liable in respect of any
Liabilities in excess of Fifty-Six Million and 00/100 Dollars ($56,000,000.00)
in the aggregate. As used herein, “Liabilities” means any and all obligations to
pay an amount in money, goods, or services to any internal or external party, as
reflected in the Debtors’ balance sheet, prepared on a consolidated and
consolidating basis, in reasonable detail, including, without limitation, any
and all liabilities (contingent or otherwise) and in conformity with GAAP.      
  iii. Preservation of Existence. Each Debtor shall preserve its legal existence
and shall not, in one transaction or a series of related transactions, merge
into or consolidate with any other entity, or sell all or substantially all of
its assets.

 

 3 

 

 

  iv. Collateral Base. Beginning October 1, 2016, if, at any time the amount of
Credit Party Debt exceeds the Collateral Base, Debtor shall, on demand, repay
the Credit Party Debt in an amount sufficient to reduce the Credit Party Debt by
an amount equal to such excess.

 

For purposes of this Section 9, Debtors’ rights and obligations in respect of
Key Man life insurance policies shall be excluded from such covenant and
Collateral Base calculations.

 

For purposes of this Section 9, the following terms are used with the meanings
set forth below:

 

“Collateral Base” means an amount equal to: (i) Eighty-Five percent (85%) of
Eligible Accounts plus (ii) Fifty percent (50%) of Eligible Inventory minus
(iii) the aggregate amount of any indebtedness for borrowed money (including
guarantees thereof) owed to any senior secured creditor approved by Secured
Party.

 



“Eligible Accounts” means those accounts receivable of Debtors in which Secured
Party, for the benefit of itself and the other Credit Parties, has a first
priority security interest under the terms of this Agreement and that Secured
Party, in its reasonable credit judgment, deems to be an Eligible Account.
Without limiting the generality of the foregoing, no account receivable shall be
an Eligible Account unless (i) the account receivable arose in the ordinary
course of a Debtor’s business, (ii) the right to payment has been fully earned
by completed performance and, if inventory is involved, such inventory has been
shipped by a Debtor (or if not shipped by a Debtor, is held by a Debtor under a
“bill and hold” arrangement approved in writing by Secured Party in its sole
discretion), (iii) the account receivable includes only that portion which is
not subject to any offset, defense, counterclaim, credit, allowance or
adjustment, (iv) a Debtor’s title to the account receivable is absolute and is
subject to no prior assignment, claim, lien or security interest, (v) the full
amount reflected on a Debtor’s books and on any invoice or statement delivered
to Secured Party related to the account receivable is owing to a Debtor and no
partial payment has been made on the account receivable, (vi) the account
receivable is due and payable not more than thirty (30) days from invoice date
and no more than ninety (90) days (or such other period as Secured Party may by
written notice from an Authorized Representative to a Debtor approve) have
elapsed from invoice date, (vii) the account receivable did not arise out of a
contract or purchase order containing provisions prohibiting assignment thereof
or the creation of a security interest therein, and no Debtor has received a
note, trade acceptance, draft or other instrument with respect to such
receivable or in payment of such account, (viii) no Debtor has received notice
of the death of the account debtor or of the dissolution, termination of
existence, insolvency, bankruptcy, appointment of a receiver for any part of the
property of, or assignment for the benefit of creditors made by, the account
debtor, (ix) the account receivable is not payable by any foreign person
(provided that persons present in possessions of the United States of America
shall not be considered foreign persons), unless it is payable in the full
amount of its face value in United States dollars and is supported by an
irrevocable letter of credit in form and substance acceptable to Secured Party
and issued by a bank satisfactory to Secured Party (and, if requested by Secured
Party, such letter of credit or the proceeds thereof, as Secured Party shall
require, have been assigned to Secured Party), (x) the account receivable is not
payable by the United States of America or any political subdivision or agency
thereof, unless Secured Party and the applicable Debtor have complied with the
Assignment of Claims Act with respect to the account receivable, (xi) the
account debtor is not located in the State of New Jersey unless the applicable
Debtor has filed a Notice of Business Activities Report with the New Jersey
Division of Taxation for the then current year, (xii) the account receivable is
not payable by any person who is the account debtor for other accounts
receivable and who is past due (as provided in (vi) above) with regard to fifty
percent (50%) or more of the aggregate amount of such other accounts receivable,
(xiii) the account receivable is not, at the discretion of Secured Party, deemed
doubtful for collection for whatever reason, (xiv) the account receivable is not
a contra account, (xv) the account receivable is not an account in dispute for
any reason, (xvi) the account receivable does not represent a commission or
expense receivable, (xvii) the account receivable does not represent a retainage
associated with an account receivable, and (xviii) the account receivable does
not represent an amount due for which Secured Party or any other Credit Party
has advanced credit and which is subject to a joint purchase order or a lease.

 

 4 

 

 

“Eligible Inventory” means the inventory of Debtors, consisting of new, used and
refurbished products as reflected in the most recent collateral report delivered
to Secured Party pursuant to Section 8(c) hereof, that (i) is in a Debtor’s
possession, (ii) is in good, saleable and new condition, (iii) is subject to
Secured Party’s duly perfected, first priority security interest, and (iv) is
deemed by Secured Party, in its reasonable credit judgment, to be Eligible
Inventory.

 

“Credit Party Debt” means, at any time, all outstanding indebtedness for
borrowed money (including outstanding principal and accrued but unpaid interest,
and including all amounts constituting the deferred purchase price for the sale
of goods) then owing by the Debtors and their subsidiaries and affiliates to the
Credit Parties, or any of them.

 

“Tangible Net Worth” means the amount by which total assets, less goodwill and
other intangible assets, exceed total liabilities as determined in accordance
with generally accepted accounting principles in the United States, as in effect
from time to time, applied on a consistent basis throughout the period involved.

 

10. Events of Default. Debtors shall be in default under this Agreement if: (a)
any Debtor or any other Obligor shall fail to pay, or perform any of the
Obligations, as and when due, owing from any Obligor to Secured Party or any
Credit Party; (b) there shall be any default under any covenant, term or
condition of this Agreement or of any other contract or agreement between any
Debtor or any other Obligor and any Secured Party or Debtor and any Credit
Party, in any case as in effect at any time, including, without limitation, the
Notes, (c) any Debtor or any other Obligor breaches any representation or
warranty in this Agreement or any other such contract or agreement; (d) there is
a substantial change in any fact warranted or represented in this Agreement; (e)
there is the filing of a petition either by or against any Debtor or any other
Obligor under the United States Bankruptcy Code or any similar state or federal
law or regulation relating to insolvency or debtor relief or the application by
or against any Debtor or any other Obligor for the appointment of a receiver,
trustee or custodian for the Collateral or any other of the such Debtor’s or
Obligor’s assets; (f) there is the dissolution or other termination of any
Debtor’s or any other Obligor’s existence or business operations; (g) there is
the merger or consolidation of any Debtor or any other Obligor with another
entity; (h) there is substantial loss, theft, destruction, sale, reduction in
value, encumbrance of, damage to, or change in the Collateral; (i) there is a
material modification of, or breach of, any contract, the rights to which are
part of the Collateral; (j) there is a levy on, seizure, or attachment of the
Collateral; (k) there is a judgment against any Debtor or any other Obligor for
the payment of money which is not covered by insurance or as to which the
applicable insurer disputes coverage; (l) there is the filing of any authorized
financing statement with regard to the Collateral (other than in favor of the
Secured Party); (m) there is any seizure, vesting or intervention by or under
authority of a government by which the management of any Debtor or any other
Obligor is displaced or its authority in the control of its business is
curtailed; (n) any Debtor or any other Obligor (or any of their subsidiaries or
affiliates) defaults or otherwise fails to comply (beyond any applicable notice
or cure periods) with any of the payment or other provisions of any other
agreement under which any loan or other extension of credit is made by any other
person or entity to such Debtor or other Obligor (or any of its subsidiaries or
affiliates); (o) it is the Secured Party’s reasonable and documented belief that
the prospect of payment of any part of the Obligations balance or the
performance of any part of this Agreement is impaired; or (p) (i) any
subordination or intercreditor agreement in favor of any Credit Party with
respect to any of the Obligations shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect (other than in
accordance with its terms), (ii) any Debtor or any other Obligor shall contest
in any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, (iii) the Collateral securing the
Obligations, for any reason shall not have the priority contemplated by any such
subordination or intercreditor agreement, or (iv) any other party (other than a
Credit Party) to any subordination or intercreditor agreement fails to perform
or observe, in any material respect, any material term, covenant or agreement
contained therein. Nothing herein shall prevent Secured Party and the Credit
Parties from canceling or suspending further extensions of credit to any Debtor
or any other Obligor pursuant to any contract, agreement or other arrangement in
effect at any time between Secured Party and the Credit Parties, or any of them,
on one hand, and any Debtor or any other Obligor, on the other hand, in the
event of a default by any Debtor under this Agreement.

 

 5 

 

 

11. Remedies. If an event of default under this Agreement shall have occurred
and be continuing, Secured Party, without any other notice to or demand upon any
Debtor, shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the New York Uniform Commercial Code (“Code”) and any additional
rights and remedies which may be provided to a secured party in any jurisdiction
in which Collateral is located, including, without limitation, (i) the right to
notify an account debtor or other person obligated on collateral to make payment
or otherwise render performance to or for the benefit of Secured Party and (ii)
the right to take possession of the Collateral, and for that purpose Secured
Party may, so far as a Debtor can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom.
Secured Party may in its discretion require any Debtor to assemble all or any
part of the Collateral at such location or locations within the jurisdiction(s)
of any Debtor’s principal office(s) or at such other locations as Secured Party
may reasonably designate. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Secured Party shall give to Debtors by an Authorized Representative at
least ten (10) days prior written notice of the time and place of any public
sale of Collateral or of the time after which any private sale or any other
intended disposition is to be made. Debtors hereby acknowledge and agree that
ten (10) days prior written notice of such sale or sales shall be reasonable
notice. In addition, each Debtor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of Secured Party’s rights
and remedies hereunder, including, without limitation, its right following an
event of default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.

 

If an event of default under this Agreement shall have occurred and be
continuing, (i) each Debtor will promptly upon request of Secured Party instruct
all account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Secured Party and (ii) Secured Party shall have the
right to enforce any Debtor’s rights against its customers and account debtors,
and Secured Party or its designee may notify any Debtor’s customers and account
debtors that the Accounts of such Debtor have been assigned to Secured Party or
of the Secured Party’s security interest therein, and may (either in its own
name or in the name of a Debtor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in Secured Party’s discretion,
file any claim or take any other action or proceeding to protect and realize
upon the security interest of the Secured Party in the Accounts. Each Debtor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of Secured Party in accordance with the provisions hereof shall be solely
for Secured Party’s own convenience and that such Debtor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. Secured Party shall not have any liability or
responsibility to any Debtor for acceptance of a check, draft or other order for
payment of money bearing the legend “payment in full” or words of similar import
or any other restrictive legend or endorsement or be responsible for determining
the correctness of any remittance. Furthermore, if an event of default under
this Agreement shall have occurred and be continuing, (i) Secured Party shall
have the right, but not the obligation, to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and Debtors shall furnish all such assistance and information as
Secured Party may require in connection with such test verifications, (ii) upon
Secured Party’s request and at the expense of the Debtors, the Debtors shall
cause independent public accountants or others satisfactory to Secured Party to
furnish to Secured Party reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) Secured Party
in its own name or in the name of others may communicate with account debtors on
the Accounts to verify with them to Secured Party’s satisfaction the existence,
amount and terms of any Accounts.

 

 6 

 

 

Debtors shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligations and
the reasonable expenses of retaking, holding, preparing for disposition,
processing, and disposing the Collateral, including without limitation,
reasonable attorney’s fees and legal expenses incurred by Secured Party under
this Agreement.

 

12. Remedies Cumulative. Secured Party shall not, by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder. No
failure to exercise nor any delay in exercising on the part of Secured Party of
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. Except to the extent that Secured Party and any
applicable Credit Party have specifically and expressly waived such remedies in
writing, the rights and remedies of Secured Party and the other Credit Parties
hereunder and under any other agreement, contract, document or instrument, are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law. Secured Party may resort to and realize
on the Collateral simultaneously with any acts or proceedings initiated by
Secured Party and the Credit Parties in their sole and conclusive discretion to
resort to or realize upon any other sources of repayment of the Obligations,
including, but not limited to, collateral granted by other security agreements
and the liability of the Debtor. Secured Party and the Credit Parties shall be
entitled to apply the proceeds of any Collateral to such of the Obligations and
in such order as they may determine in their sole and absolute discretion.

 

13. Expenses. Unless contested in good faith, each Debtor will upon demand
promptly pay to Secured Party the amount of any and all costs and expenses,
including the reasonable fees and expenses of its outside counsel and the
reasonable fees and expenses of any experts and agents which Secured Party may
incur in connection with (i) any action, suit or other proceeding affecting the
Collateral or any part thereof commenced, in which action, suit or proceeding
Secured Party is made a party or participates or in which the right to use the
Collateral or any part thereof is threatened, or in which it becomes necessary
in the judgment of Secured Party to defend or uphold the lien hereof, (ii) the
collection of the Obligations, (iii) the enforcement and administration hereof,
(iv) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (v) the exercise or enforcement of any
of the rights of Secured Party or (vi) the failure by any Debtor to perform or
observe any of the provisions hereof. All amounts expended by Secured Party and
payable by any Debtor under this Section 13 shall be due upon demand therefor
and shall be part of the Obligations. Each Debtor’s obligations under this
Section 13 shall survive the termination hereof and the discharge of such
Debtor’s other obligations under this Agreement.

 

14. Secured Party as Agent for the Credit Parties. Each Credit Party that makes
any loans or extends trade credit or otherwise extends any credit to the Debtor
shall be deemed to have extended such credit in reliance upon this Agreement and
the grant of security hereunder, and further shall be deemed to have appointed
Secured Party as its agent hereunder and authorizes Secured Party to take such
actions on its behalf and to exercise such powers as may be necessary or
appropriate as Secured Party may determine to carry out the intent of this
Agreement. Secured Party hereby agrees to act as agent for each of the Credit
Parties for all purposes hereunder. In its capacity as agent for the Credit
Parties, Secured Party is a “representative” of the Credit Parties within the
meaning of the term “secured party” as defined in the Code. By accepting the
benefits of this Agreement, each Credit Party authorizes Secured Party to enter
into this Agreement and to take all action contemplated by this Agreement and
any related agreement, document or instrument.

 

 7 

 

 

15. No Obligation to Extend Credit. This Agreement shall not be construed to
impose any obligation on Secured Party to extend or continue to extend any
credit at any time.

 

16. Choice of Law. This Agreement shall be governed and construed in all
respects in accordance with the internal laws of the of the State of New York,
exclusive of its choice of laws principles which would apply the laws of any
jurisdiction other than New York, and each Debtor hereby irrevocably submits and
consents to the personal jurisdiction of the federal and state courts located in
New York with respect to matters arising out of or related to this Agreement and
consents to, and agrees not to challenge, venue in any such court.

 

17. WAIVER OF JURY TRIAL. EACH DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

18. Successor in Interest. This Agreement shall be binding upon the Debtors,
their successors and assigns, and the benefits hereof shall inure to Secured
Party, its successors and assigns. Notwithstanding the foregoing, no Debtor
shall assign such Debtor’s rights or obligations under this Agreement without
Secured Party’s prior written consent by an Authorized Representative.

 

19. Miscellaneous. (a) The captions of the paragraphs of this Agreement are for
convenience only and shall not be deemed to constitute a part hereof or used in
construing the intent of the parties. (b) If any part of any provision of this
Agreement shall be invalid or unenforceable under applicable law, such part
shall be ineffective to the extent of such invalidity only, without in any way
affecting the remaining parts of such provision or the remaining provisions of
this Agreement. (c) This Agreement shall not be modified or amended except in a
writing signed by Debtors and an Authorized Representative of Secured Party. (d)
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but such counterparts together shall constitute one and the
same instrument. (e) All terms as defined herein shall include both the plural
and singular, where applicable. (f) All notices or communications given to any
Debtor or Secured Party pursuant to the terms of this Agreement shall be in
writing and given to such Debtor and Secured Party at the address set forth
below. Such written notices and communications shall be delivered by hand or
overnight courier service, or mailed by first class mail, postage prepaid,
addressed to the parties hereto at the addresses referred to herein or to such
other addresses as either party may designate to the other party by a written
notice given in accordance with the provisions of this Agreement. (g) This
Agreement is in addition to and not in replacement of any other agreement
between any Debtor and Secured Party.

 

Executed as of the day and year first above written.

 

[Signature Page to Follow]

 

 8 

 

 

DEBTOR:   Quest Solution, Inc.   SECURED PARTY:   ScanSource, Inc.              
By:   /s/ Gilles Normand Gaudreault   By:   /s/ Cleveland McBeth, Jr. Name:  
Gilles Normand Gaudreault   Name:   Cleveland McBeth, Jr.     Chief Executive
Officer      

Vice President, Worldwide

Reseller Financial Services

              Address:   860 Conger Street   Address:   6 Logue Court    
Eugene, OR 97402       Greenville, SC 29615               DEBTOR:   Bar Code
Specialties, Inc.   DEBTOR:   Quest Marketing, Inc.               By:   /s/
Gilles Normand Gaudreault   By:   /s/ Gilles Normand Gaudreault Name:   Gilles
Normand Gaudreault   Name:   Gilles Normand Gaudreault     Chief Executive
Officer       Chief Executive Officer               Address:   860 Conger Street
  Address:   860 Conger Street     Eugene, OR 97402       Eugene, OR 97402      
        DEBTOR:   Quest Solution Canada Inc.   DEBTOR:   Quest Exchange Ltd.    
          By:   /s/ Gilles Normand Gaudreault   By:   /s/ Gilles Normand
Gaudreault Name:   Gilles Normand Gaudreault   Name:   Gilles Normand Gaudreault
    Chief Executive Officer       Chief Executive Officer               Address:
  860 Conger Street   Address:   860 Conger Street     Eugene, OR 97402      
Eugene, OR 97402



 

 9 

 

 

EXHIBIT A

COLLATERAL DESCRIPTION

 

The “Collateral” means, and shall consist of, all of each Debtor’s right, title
and interest in and to all (i) Accounts and Other Rights to Payment, (ii)
Inventory, (iii) Equipment, (iv) General Intangibles, (v) Fixtures, (vi)
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, insurance claims and proceeds, (vii) Records
and Deposits, and (viii) products and proceeds of the foregoing (in whatever
form and including, without limitation, Proceeds), in each case now owned and
hereafter acquired and wherever located. References to the “UCC” shall mean the
Uniform Commercial Code as adopted in the State of New York.

 

Defined Terms:

 

a. Accounts and Other Rights to Payment. Each and every account, chattel paper,
general intangible and instrument (including promissory notes), as those terms
are defined in the UCC, and all other rights of any Debtor to the payment of
money of every nature, type and description, whether now owing to such Debtor or
hereafter arising, and all monies and other proceeds (cash or non-cash),
including, without limitation, the following: all accounts, accounts receivable,
health-care-insurance receivables, book debts, securities, instruments, chattel
paper (whether tangible or electronic), books of account and records of such
Debtor, deposit accounts, notes, drafts, acceptances, rents, guest room
receipts, payments under leases or sales of Equipment or Inventory and other
forms of obligations now or hereafter received by or belonging or owing to such
Debtor for goods sold or leased and/or services rendered by it, and all of such
Debtor’s rights in, to and under all purchase orders, instruments and other
documents now or hereafter received by it evidencing obligations for and
representing payment for goods sold or leased and/or services rendered, and all
monies due or to become due to such Debtor under all contracts for the sale or
lease of goods and/or the performance of services by it, now in existence or
hereafter arising, including, without limitation, the right to receive the
proceeds of said purchase orders and contracts; all contracts, leases,
instruments, undertakings, documents or other agreements in or under which such
Debtor may now or hereafter have any right, title or interest; all customer
lists; all tax refunds due such Debtor from any governmental agency; and any and
all proceeds of any of the above.

 

b. Inventory. All inventory, as such term is defined in the UCC, now owned or
hereafter acquired by any Debtor, of every nature, type and description,
wherever located, including, without limitation, all of such Debtor’s goods or
personal property held for lease or sale or being processed for lease or sale,
all raw materials, work in progress, finished goods, packaging materials, goods
held for display or demonstration, goods on lease or consignment, returned and
repossessed goods and all other materials or supplies used or consumed or to be
used or consumed in such Debtor’s business or in the processing, packaging or
shipping of the same, excluding any toxic, hazardous or radioactive material or
any other material which may be disposed of lawfully only pursuant to a special
permit or at a government approved facility, all documents including, without
limitation, documents of title, warehouse receipts and bills of lading covering
all or any portion of such inventory, and all customer lists and any and all
proceeds and products of any of the above.

 

c. Equipment. All equipment, as such term is defined in the UCC, now owned or
hereafter acquired or leased by any Debtor, including, without limitation, any
equipment described on a schedule attached hereto, all tools and items of
machinery and equipment of any kind, nature and description whether affixed to
real property or not, as well as trucks and vehicles of every description,
trailers, handling and delivery equipment, furnishings, leasehold improvements,
fixtures and office furniture and all other tangible personal property of any
Debtor of every nature, type and description, and any and all additions to,
substitutions for and replacements of or accessions to and property similar to
any of the foregoing, wherever located, together with all attachments,
components, parts (including spare parts), equipment and accessories installed
thereon or affixed thereto and all fuel for any thereof; and any and all
proceeds of any of the above.

 

 10 

 

 

d. General Intangibles. All general intangibles and payment intangibles, as
those terms are defined in the UCC, now owned or hereafter acquired by any
Debtor or in which any Debtor now has or hereafter acquires any right, title or
interest, including, without limitation, (i) all of such Debtor’s choses in
action, suits, actions, causes of action and claims of every kind and nature,
whether at law or in equity, (ii) all condemnation awards and insurance
proceeds, (iii) all tax refunds, rights and claims thereto and other payments
from any local, state or federal government authority or agency, (iv) all
contract rights, licenses, permits, zoning approvals, rights, agreements and all
other private or governmental documents of every kind or character whatsoever
and (v) all customer lists, servicing rights, patents and patent rights (whether
or not registered), licenses, permits, certificated and uncertificated
securities, investment property, trade marks, service marks, trade names, logos,
copyrights, computer programs and software, goodwill and any and all proceeds of
any of the above.

 

e. Fixtures. All fixtures, as such term is defined in the UCC.

 

f. Records; Deposits. All instruments, documents, securities, cash, property,
books and records, computer storage media and ledger books arising out of or
related in any way to any of the foregoing, owned by any Debtor or in which any
Debtor has an interest, which now or hereafter are at any time in the possession
or control of Secured Party or any Credit Party or in transit by mail or carrier
to or from Secured Party or any Credit Party or in the possession of any third
party acting on behalf of Secured Party or any Credit Party, without regard to
whether Secured Party received the same in pledge, for safekeeping, as agent for
collection or transmission or otherwise or whether Secured Party had
conditionally released the same, and any deposit accounts of any Debtor with
Secured Party or any Credit Party against which Secured Party or any Credit
Party may exercise its right of setoff.

 

g. Proceeds. All proceeds (including proceeds of proceeds) of the foregoing
Collateral including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, documents of title, accounts,
contract rights, inventory, equipment, general intangibles, payment intangibles,
deposit accounts, chattel paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the foregoing Collateral, or
proceeds thereof; (b) “proceeds,” as such term is defined in §9-102(a)(64) of
the UCC; (c) proceeds of any insurance, indemnity, warranty, or guaranty
(including guaranties of delivery) payable from time to time with respect to any
of the foregoing Collateral, or proceeds thereof; and (d) other amounts from
time to time paid or payable under or in connection with any of the foregoing
Collateral, or proceeds thereof.

 

 11 

 

 

EXHIBIT B

COLLATERAL BASE CERTIFICATE

 



Month:_________________

 

1. Eligible Receivables (< 90 Days Old)                           CURRENT   30 -
60   60 - 90   TOTAL                

 

2. Percentage of Receivables Available for Collateral (85%) 85%       3.
Eligible Receivables Base for Collateral       (Line 1 X Line 2)       4. Total
Inventory         5. Percentage of Inventory Available for Collateral (50%) 50%
      6. Eligible Inventory Base for Collateral       (Line 4 X Line 5)       7.
Total Collateral Base         8. Balance on Bank Line of Credit / Senior debt  
      9. Collateral Available to Secure Trade Credit Extension       (Line 7 -
Line 8)

 

This certificate is true, accurate and complete to the best of my knowledge.

 

Company Name / signature of Officer/ Date      

 

 12 

 

 